Citation Nr: 0606185	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  01-03 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
February 1949 and from April 1949 to January 1955.  The 
veteran died in April 2000.  The appellant is the veteran's 
surviving spouse.

Initially, this matter came before the Board of Veteran's 
Appeals (Board) on appeal from a May 2000 rating decision 
issued in June 2000 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico.  
Subsequently, in January 2003 and March 2004, the case was 
remanded for additional development and adjudication of the 
appellant's accrued benefits claim.  In a January 2005 rating 
decision, the latter claim was denied.  The appeal is now 
before the Board for further appellate consideration.

In April 2001, the appellant failed to appear for a scheduled 
RO hearing; thus, her request for a hearing is deemed 
withdrawn.  38 C.F.R. § 20.704 (2005).

FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  The veteran died on April [redacted], 2000.  The certificate of 
death lists the immediate cause of death as cardio 
respiratory arrest due to, or as a consequence of, acute 
myocardial infarction.

3.  The appellant was married to the veteran at the time of 
his death.

4.  At the time of the veteran's death, he was service 
connected for generalized anxiety disorder, rated as 50 
percent disabling, and pterygium of right eye, deviated nasal 
septum, and duodenal ulcer, all three rated as noncompensably 
disabling; competent medical evidence does not show that the 
veteran's heart condition, which led to his death, was 
causally related to his military service or any incident 
thereof, or that it was manifested within one year of 
service.

5.  There is no competent medical evidence that establishes a 
nexus between the cause of the veteran's death and service, 
to include his service-connected generalized anxiety 
disorder. 


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, an injury or disease incurred 
in or aggravated by active military service, to include on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

With respect to the issue of entitlement to service 
connection for the cause of the veteran's death, the Board 
finds that VA has substantially satisfied the duties to 
notify and assist, as required by the VCAA.  In the present 
case, the unfavorable AOJ decision that is the basis of this 
appeal was already decided and appealed prior to VCAA 
enactment.  The United States Court of Appeals for Veterans 
Claims (Court) acknowledged in Pelegrini that where, as here, 
the § 5103(a) notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

The Board finds that any defect with respect to the VCAA 
notice requirements in this case was harmless error for the 
reasons specified below.  See VAOPGCPREC 7-2004.  The 
appellant was afforded the opportunity to provide lay or 
medical evidence, which might support her claim.  In April 
2001, she failed to appear for an RO hearing.  Service 
personnel and medical records, VA and non-VA medical records, 
a January 1987 Social Security Administration (SSA) decision, 
a May 2003 VA medical opinion, certificates of marriage and 
death, and lay statements have been associated with the 
record.  Collectively, in letters dated in June and August 
2000, and April 2001, February 2003, and March 2004 VCAA 
letters, VA informed the appellant of information that the 
appellant needed to provide in support of her claim, asked 
the appellant to furnish medical evidence showing that the 
veteran's death was due to service, his service-connected 
disabilities, or that his service-connected disabilities 
contributed to his death, and to sign authorizations for 
release of such information, or to provide such information 
herself.  In the March 2004 letter, VA informed the appellant 
that VA might seek a medical opinion and told her that it was 
her responsibility to support her claim with appropriate 
evidence and to make sure that VA receive all requested 
records that are not in the possession of a Federal 
department or agency.  When she did not respond, VA 
readjudicated her claims and issued a rating decision and a 
supplemental statement of the case (SSOC) in January 2005, 
supplementing the April 2001 statement of the case and August 
2003 SSOC.  The duty to assist is not a one-way street.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991); see also 38 C.F.R. 
§ 3.655 (2003).  Given the foregoing, the Board finds that VA 
has substantially complied with the Board's January 2003 and 
March 2004 remands with regard to the issue discussed in this 
decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).  

Moreover, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  Mayfield, 19 Vet. App. at 
123-29 (2005).  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. at 186-87; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Analysis

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  That a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, such as diabetes and cardiovascular disease, 
will be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

The appellant's claim was received after June 9, 1998, the 
effective date of 38 C.F.R. § 3.300 (2005), which bars 
service connection for disabilities claimed to be due to a 
veteran's use of tobacco products during service.

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312 
(2005); Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, 
the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of 
death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

The appellant contends that she is entitled to service 
connection for the cause of the veteran's death because she 
claims his stress and service-connected anxiety led to his 
heart attack.  At the time of his death, in April 2000, the 
appellant was married to the veteran and he was service-
connected for generalized anxiety disorder, rated as 50 
percent disabling, and pterygium of right eye, deviated nasal 
septum, and duodenal ulcer, all three rated as noncompensably 
disabling.  The day before his death, the veteran had been 
admitted to a private hospital for shortness of breath and 
chest pains.  On admission, the preliminary diagnoses were 
rule out chest pain, severe anemia, and acute myocardial 
infarction.  The veteran's certificate of death lists the 
immediate cause of death as cardio respiratory arrest due to, 
or as a consequence of, acute myocardial infarction.  No 
autopsy was performed.  

A January 1987 SSA decision reflected that the veteran had 
had a severe heart condition since February 21, 1986, which 
rendered him unemployable.  In a February 1994 rating 
decision, the RO had denied service connection for heart 
disease, noting that the veteran's service medical records, 
including X-rays, failed to show the presence of a heart 
disease and that no cardiovascular system abnormalities were 
found on VA examination, in May 1956, more than one year 
after discharge from service.  The May 1956 examination 
report also did not reflect a diagnosis of diabetes.  
Moreover, in May 2003, a VA doctor opined that, it is not at 
least as likely as not, that the veteran's service-connected 
psychiatric disorder cause or aggravated the veteran's 
cardiovascular condition, nor contributed materially and 
substantially to the veteran's cause of death.  In support of 
this opinion, the examiner noted that that the veteran had a 
history of severe arteriosclerotic heart disease and coronary 
artery disease, diagnosed by cardiac catheterization done for 
the first time in 1986; that he underwent open-heart surgery 
with coronary artery bypass graft times three on September 
19, 1991, at the Miami VA Medical Center; that afterwards, he 
also underwent a percutaneous transcoronary angioplasty in 
December 1993; that he had a history of status post 
aortofemoral bypass graft in 1992; that he had severe 
dyslipidemia and diabetes mellitus Type II, insulin-required; 
and that he had a past history of chronic cigarette smoking.  
In the examiner's opinion, the veteran had multiple 
contributory risk factors for developing coronary artery 
disease: severe dyslipidemia and diabetes mellitus Type II, 
arteriosclerotic heart disease, and a past history of 
cigarette smoking.  In light of these facts, the Board finds 
no basis for entitlement to service connection for the cause 
of the veteran's death under the provisions of 38 C.F.R. 
§§ 3.303, 3.307, and 3.309.

The Board acknowledges that the appellant's representative, 
in statements submitted in October 2001 and July 2002, 
referred to studies showing that patients with anxiety 
neurosis are more susceptible to the development of cardiac 
conditions after symptoms have persisted for a number of 
years, that is, cardiac conditions, consequently, appear to 
be secondary to anxiety neurosis.  In this case, such studies 
are not dispositive of the matter under consideration.  Even 
if they were, the Board does not assign this type of evidence 
much weight.  Medical treatise evidence, however, can provide 
important support when combined with an opinion of a medical 
professional, which is not the case here.  Mattern v. West, 
12 Vet. App. 222, 228 (1999).  

The appellant may believe that there was a causal 
relationship between the veteran's service and his death.  
However, the Board notes that there is no indication that the 
appellant, the veteran, or her representative, possesses the 
requisite knowledge, skill, experience, training, or 
education to qualify as a medical expert for their statements 
to be considered competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay persons are not considered 
competent to offer medical opinions regarding causation or 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As there is no competent medical evidence that the veteran's 
fatal heart disease, or diabetes, had onset due to service, 
including on a presumptive basis, and as there is no evidence 
that the veteran's heart disease was otherwise causally 
linked to, or aggravated by, an injury or disease of service 
origin, including the veteran's general anxiety disorder, the 
Board finds that entitlement to service connection for the 
cause of the veteran's death is not warranted, and there is 
no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  Accordingly, service connection on a 
direct basis under 38 C.F.R. §3.303 or on a presumptive basis 
under 38 C.F.R. §§ 3.307(a) and 3.309(a) is not warranted. 


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


